As filed with the Securities and Exchange Commission on June 28, 2007 No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVIS BUDGET GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 06‑0918165 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6 Sylvan Way, Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) AVIS BUDGET GROUP, INC. 2 (Full title of the plan) David B. Wyshner Executive Vice President, Chief Financial Officer and Treasurer Avis Budget Group, Inc. 6 Sylvan Way Parsippany, NJ 07054 (973) 496-4700 (Name, address and telephone number, including area code, of agent for service) with a copy to: Karen C. Sclafani Avis Budget Group, Inc. 6 Sylvan Way Parsippany, NJ 07054 (973) 496-4700 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.01 per share (and attached Preferred Stock Purchase Rights) 8,000,000 shares (1) $27.55 (2) $220,400,000 (2) $6,766.28 (1) Plus such additional shares of common stock, par value $0.01 per share of Avis Budget Group, Inc. (the “Company”) as may be issuable pursuant to the anti-dilution provisions of the Company’s 2007 Equity and Incentive Plan. (2) Estimated solely for the purpose of calculating the registration fee.
